Earl Warren: Mr. Solomon.
Ralph S. Spritzer: (Inaudible) Spritzer.
Earl Warren: Oh, pardon me. I thought you --
Ralph S. Spritzer: Mr. Chief Justice I -- I had indicated and I understand however --
Earl Warren: Alright, go right ahead.
Ralph S. Spritzer: -- from the marshal that I have five minutes. I would like to hang up just one thing in answer to a question which Justice Black asked shortly before the luncheon recess, as to what happens if a producer comes in with the contract of 50 cent gas to begin with. I had previously stated that this is highly unlikely. I am advised and this is of course subject to check that in the last year, of any personally filed contracts with the Commission, the highest escalation is 30 cents.
Hugo L. Black: Was what?
Ralph S. Spritzer: 30 cents in the 20th year. But let's assume that he did, the producer. The Court find the pipeline who would write a contract to 50 cents and suppose he came in, the Commission with it. The Commission irrespective of its jurisdiction and its power to in any way alter, amend condition that price downward with respect to the producer has the undoubted right to refuse. The pipeline, the right to recover that higher cost and its cost gas purchase cost. Now this fact alone is deterrent.
Hugo L. Black: On what section?
Ralph S. Spritzer: Under Section 5.
Hugo L. Black: Section 5, which should be perspective.
Ralph S. Spritzer: That would be perspectives. It would be --
Hugo L. Black: (Inaudible)
Ralph S. Spritzer: The first one, the G Docket --
Hugo L. Black: Yes.
Ralph S. Spritzer: -- case? That went back. All the evidence was excluded. The examiner, he was affirmed by the Commission just this past December and the prices were reduced down to 15 and 16 cents, and a moratorium was placed on any filing before 1968 up to 20 cents. They can file up to 19 but, there is the moratorium. They were also ordered to refund all moneys collected since the date the Commission vacated their certificate up to the present time with interest of 6 and 7%. That would be -- that would be the first time under this moratorium which has been imposed. They could raise it to 19 cents then.
Hugo L. Black: 19 cents (Inaudible).
Ralph S. Spritzer: Or above -- above 19 cents, I'm sorry, Your Honor, above 19 cents.
Hugo L. Black: (Inaudible)
Ralph S. Spritzer: It has been. It's been further reduced. They were collecting 18 and 20. These are the three districts involved in this G Docket case and it's been further reduced down. The Commission has decided now it should've been even lower than 18 cents. But, if I might to conclude this one point about 50 cent gas that they have to double check on the pipeline even if we could write such a contract but beyond that most producers, at least these producers will not today file for an increase or price appreciably above area price. Unless they think they can support it on the basis of their individual costs, now let's forget what those individual cost may be, the point being it will justify the price and they won't even come in at the Commission. I'm asking a deterrent of 7% interest. But, I can only, in concluding, emphasize one thing, what is the public convenience and necessity today and what it is in the future 10, 5, 10, 15, 20 years from now? Two different things, the Commission can't really know anymore than we know whether a price presence that is just and reasonable today will be just and reasonable then and vice versa. So, this thought that the Commission by preventing these filings or any access at all to the rate change provisions to Section 4, can thereby freeze prices indefinitely at -- in their sole discretion is I believe unethical to the purpose of the Act as written by Congress. Thank you very much.
Earl Warren: Mr. Solomon.
Richard A. Solomon: Let me say a word about this decision of December 9th. In that case, we held with respect to the certificates in this area, the earlier ones before September 20, 1960. That the Commission had been mistaken fixing an 18 cent guideline price and that the proper inline price was 16 cents. We do allow them under that permanent certificate within the limits of their contract to file between 16 cents and 19 cents. But we've said we will not allow them to file above 19 cents because that -- as we figured it out is the triggering price in this area as of today. Now, why were --
Tom C. Clark: (Inaudible)
Richard A. Solomon: No. It was a particular contracts but we discover -- we made the findings on the escalation from these pricing areas. Now, the only reason that the contracts in issue with here were not also given an inline price of 16 cents was that the Commission said, the inline price as of September 20th, 1960 was 16 cents. But your contracts were made three months later and we will give you an option of showing in a further proceeding that in fact that the Commission fixed an 18 cent price somehow affected the inline price. In the meantime, we can collect 18 cents but we didn't cut them back immediately to 16 cents of the inline price. We're giving these people an option to show that the inline price should be higher because of the effect, if any, of the Commission setting an 18 cent price on September 20th, 1960. Now, this gets I think to the problem I want to end with which is the temporary authority that's asked here and the peculiar problems that we're faced with there. This Court told us in CATCO that we have to fix an inline price and whatever the difficulties may be, we have to fix it after a statutory hearing in which not only the Commission but all consumer elements can be allowed into the proceeding to decide and argue what they think the inline price is. But this particular case comes up one step earlier. It comes up at the preliminary period when we know we're going to have to have a hearing before we can grant any permanent certificate. And these people I asked for a temporary certificate so they can get over an emergency period. Now, I think it can be argued that the Commission could say for temporary purposes, "We're going to give you a relatively low rate which will give you some money but we don't have to give you anything close to what we think the proper guideline is.” But the Commission hasn't done that. The Commission has said, "We'll allow somebody coming in at this temporary period, the full guideline price with which we would be agreed to certificate this thing if there is no consumer opposition." But we won't give you anymore. Now, whatever the justification might be and whatever the Commission need to find in a way of findings after a hearing to make conditions on a permanent certificate, it seems to make clear that when people come in and ask not for a right, they have a right to a hearing under Section 7 (e) of the Act if they can show that it's in the public interest and convenience. But they have no right to a temporary grant. This is -- well, all discretion is limited by reasonableness of course but, this is an area in which the Commission's discretion on reasonableness is very great. And the Commission says, if you want start proceedings, before we can have the determination as to what the inline rate is, then, we are going to give you no more than this set figure. If you don't want to start at that, this gas isn't worth it because, the only basis upon which it's worth all the while to allow you to start initially, before we can have a statutory hearing to determine what the Court said we have to fix the inline price in CATCO is at this point. Now, as I say, if we fix a much lower price, in 18 cents, I think it was -- been our -- with our power. And when in fact we set a price of 18 cents which turns out to be two cents more than the guideline was three months, then the inline price was three months before. I don't think these people can properly claim that we're being unreasonable. On the contrary, the Commission if anything has leaned over back to ensure that producers can get into the market at a price near the top of the market before anybody else has a chance to challenge. And they can't complain about that. If they get in and they want to get out, they have to ask us to get out. That's true. They can abandon without coming to. But this isn't a risk which means that they have the right to charge more than we're entitled but we want to give them during this error period.Of course, as they get in and a pipeline is dependent upon this gas, we're going to have to have them show us what the effect of getting out with it. But to say that abandonment is impossible under these circumstances as far from correct what really is the fact is that nobody has even sought to abandon once they've gotten in.
Byron R. White: Mr. Solomon, I take it then you are suggesting that regardless of what your conditioning power is upon the issuance of the permanent certificate that that power is considerably broader in connection with the temporary.
Richard A. Solomon: I am suggesting that our temporary certificate power is broader. We don't have to make these complete findings. We're not operating on a record. There is no record or operating pretty much on the basis of expertise or operating on the basis of our own judgment. As Justice Harlan pointed out in the Sunray case, a condition on a permanent certificate may involve more on the matter of findings on the record.
Byron R. White: Well, as I understood your main argument, you had said that they -- you could certainly do something like this when you're granting a permanent certificate, that you can do it there, you could certainly do it on temporary.
Richard A. Solomon: That is right.
Byron R. White: But now you say, even if you could on permanent, you can do it on temporary.
Richard A. Solomon: I think the legal authority is the same but the circumstances and we can -- which we can exercise that legal authority are much wider in the temporary situation.
Byron R. White: Now, what the -- when you -- when you imposed an inline price to determine inline price on granting a permanent certificate, what are you concluding really when you -- when you set that initial price that it's just unreasonable or not?
Richard A. Solomon: No, we're not deciding it's just and reasonable. The inline price may be higher. It may be lower than the just and reasonable price. We're setting a starting price after hearing and after full determination.
Byron R. White: Yes, would you -- you say that you're -- you're entitled in -- in granting a permanent certificate to impose a condition that this inline price lasts for a period of time for example and that -- and that again, that the producer may not resort to his Section 4 rights for five years there.
Richard A. Solomon: Well, I -- I have said that I think we maybe but we haven't done that. What -- we've never gone that far so I don't have to argue that question. All we have said with the permanent certificates so far is that we will not let you file more than three or four cents above the inline price, a price which would start all these spiral increases of the prices there.
Byron R. White: And when the --
Richard A. Solomon: Now, maybe we could go below that. Maybe we could require during this interim period until we've fixed area rates that the inline price be maintained.
Byron R. White: But, if you just --
Richard A. Solomon: But this is something you don't have to worry about at least in this case because the Commission has never claimed that as something that it was -- that's in the public interest.
Byron R. White: Well, in the -- in the normal course of events, when in this case, when would a just and reasonable price be determined? I mean, just -- just the --
Richard A. Solomon: In this case, the Commission within the last year has set an area rate proceeding for the Texas Gulf and it will be decided in that proceeding. I'd say two or three years from now.
Byron R. White: And mechanically, how -- how will that affect this case? Now you've got there -- if you win this case, they are -- going to be operating under temporary certificates with these conditions and if you will -- at some point I suppose either grant them permanent certificate or not. And in that point you won't --
Richard A. Solomon: We'd only grant them a permanent, yes.
Byron R. White: And at that point, you won't -- and at that point you won't be making any just and reasonable determination.
Richard A. Solomon: That's right.
Byron R. White: Now, when would it happen?
Richard A. Solomon: In the area proceeding which is about two, three, four years down the road.
Byron R. White: Two or three --
Richard A. Solomon: Two, three, four years down the road.
Byron R. White: Down the road?
Richard A. Solomon: Yes.
Byron R. White: And how -- how far down the road is --
Richard A. Solomon: Well, let me be -- let me be perfectly frank. I -- I don't need to hide anything here. It is conceivable that as a result of our conditioning power, both temporary and permanent, where we do it, it is conceivable that some producers will be deprived of collecting contractual prices which subsequently are determined to be within the range of just and reasonable. The Commission has decided in the exercise of its certificate powers under Section 7 that this was a risk which outweighed by the public need of maintaining the price line.
Earl Warren: Very well.